DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 4/18/22 has been considered and placed of record.  The initialed copy is attached herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,239,710. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the instant claim is broader and has less structural details as compared to patent claim 1.  
The instant claim is broader for excluding the underlined portion of the patent limitation “the charger portion positioned within the hinge assembly in proximity to the recessed charging tray.”  The claim is broader for excluding the underlined portion of the patent limitation “wherein the first dipole magnet is configured to interact with one or more magnets of the peripheral device such that when the peripheral device is in a first orientation.” 
The instant claim has less structural operational details by excluding the obvious operation of the hinge of the first and second housings.  For example, the underlined portion of patent limitation “the hinge assembly coupling the first housing and the second housing such that the first housing hinges relative to the second housing” would be obvious from the operation of the hinge.
Re claim 2, the instant claim is similar to patent claim 2.
Re claim 3, the additional limitation “based on the peripheral device being in the second orientation” is already claimed at end of instant claim 1.
Re claim 4, the instant claim is similar to patent claim 4.
Re claim 5, the additional limitation “based on the peripheral device being in the first orientation” is broadly claimed at the penultimate paragraph of instant claim 1.  Moreover it would have been obvious to have aligned the two charging circuits together in order to activate charging.
Re claim 6, the additional limitation “a result of a peripheral device housing of the peripheral device being within the charging distance” is worded similarly at end of patent claim 6.
Re claims 7-11, they are similar to patent claims 7-11 respectively.
Re claim 12, the claim is broader than patent claim 12 for excluding at least the limitations “at least one dipole magnet… positioned laterally biased toward a first side of the housing relative to a longitudinal axis LS of the housing” and “a charging coil is… positioned laterally biased toward the first side of the housing.”
Re claim 13, the claim is broader than patent claim 13 for excluding the limitation “a central radial axis C2 that is perpendicular to the longitudinal axis LS.”
Re claim 14, the claim is broader than patent claim 14 for excluding the limitation “wherein the first side comprises a stable abutment region of the plurality of stable abutment regions.”
Re claims 15-17, they are similar to patent claims 15-17 respectively.
Re claim 18, the limitation “bring the charging coil… closer to the charging coil of the charger portion” is narrower than at least one patent limitation of patent claim 18 wherein “the first side of the housing is facing the charger portion.”  Having the coils moved closer would establish a better charging connection.  Therefore, it would have been obvious to claim the coils being closer to each other in order to charge more efficiently.
Re claims 19 and 20, they are similar to patent claims 19 and 20 respectively.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087